Filed 12/10/14 P. v. Gray CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049823

                   v.                                                  (Super. Ct. No. RIF127539)

LEWIS GRAY IV,                                                         OPINION

     Defendant and Appellant.


                   Appeal from a judgment of the Superior Court of Orange County, Christian

F. Thierbach, Judge. Affirmed in part and reversed in part, with directions.
                   Richard A. Levy, under appointment by the Court of Appeal, for Defendant
and Appellant.

                   Kamala D. Harris, Attorney General, Dane R. Gillette, Assistant Attorney
General, William M. Wood and Marilyn L. George, Deputy Attorneys General, for
Plaintiff and Respondent.
                                          *                  *                  *
              A jury convicted Lewis Gray IV of first degree murder (count 1, Pen. Code,
§ 187, subd. (a); all further statutory references are to this code unless noted) for killing a
bystander at a “Sweet 16” birthday party, 13-year-old Daveon Lee, with special
circumstances to promote a criminal street gang (§ 190.2, subd. (a)(22)) and a previous
conviction of first degree murder (§ 190.2, subd. (a)(2)). The jury also found Gray guilty

of conspiracy to commit murder (count 2; § 182, subd. (a)(2)), attempted voluntary
manslaughter of another partygoer, Kendayl Richburg, as a lesser-included offense of
attempted murder (count 3; §§ 664; 187, subd. (a)), and discharging a firearm at an

occupied dwelling (count 4; § 246). The jury found the allegation that Gray committed
the offenses for the benefit of a criminal street gang (§ 186.22, subd. (b)) to be true. The
jury also found to be true Gray was a principal in the offenses on counts 1 through 3 and

a principal intentionally discharged a firearm causing great bodily injury or death
(§ 12022.53, subds. (d), (e)), and that on count 4, Gray personally used a firearm (§§ 667;
1192.7, subd. (c)(8)).
              The first penalty phase proceeding resulted in a mistrial after the jury
deadlocked 10 to two in favor of death. A second penalty phase jury also deadlocked,
this time seven to five in favor of death. The prosecutor declined to seek the death

penalty a third time and the trial court sentenced Gray to life in prison without the
possibility of parole (LWOP), plus a mandatory, consecutive 25-year term for the firearm
enhancement. The trial court also imposed a sentence of five years and six months for

attempted voluntary manslaughter, and stayed under section 654 sentencing for shooting
at an inhabited dwelling.
              Gray challenges the sufficiency of the evidence to support his conviction

for conspiracy to commit murder. He also argues the trial court erred in admitting



                                               2
evidence he was a gunman in two similar shootings immediately preceding the charged
offense, and he claims the trial court erred in failing to declare a mistrial after a gang
expert referred to a firearm discovered in a search of Gray’s home, after the prosecutor
agreed the gun should not be mentioned. Gray also argues the trial court prejudicially
erred when it failed to provide any jury instructions on the gang murder special

circumstance, and he contends the trial court’s attempted murder “kill zone” instructions
were faulty. We agree the gang special circumstance finding must be set aside.
              On postverdict matters, Gray argues the trial court mishandled receipt of

the jury’s initial “not true” finding on the prior murder special circumstance allegation,
and should have declared a mistrial instead of allowing the jury to correct its verdict
when the foreperson reread the verdict form and stated, “We want the other one.” Gray

also challenges imposition of the 25-year-to-life firearm enhancement, and requests that
we order the trial court to amend the abstract of judgment to specify his voluntary
manslaughter term is to be served concurrently with his LWOP term instead of
consecutively. He also contends the trial court imposed the midterm instead of the upper
term for attempted voluntary manslaughter, and requests that the abstract of judgment be
amended accordingly. Apart from the true finding on the gang murder special

circumstance and the attempted voluntary manslaughter conviction, we affirm the
judgment in all other respects, with directions for the trial court to correct the abstract of
judgment as noted below.




                                               3
                                             I
                  FACTUAL AND PROCEDURAL BACKGROUND
              Consistent with the standard of review in which we presume the judgment
is correct, we set out the facts in the light most favorable to the judgment. (Delgado v.
Trax Bar & Grill (2005) 36 Cal. 4th 224, 229.)
              Gray, an active member of a criminal street gang, and a cohort of up to six
other men, “crashed” a going-away party for a graduating high school senior in Corona in
July 2001. Gray and another black man in the group wore their hair in braids and had
lighter complexions than their companions. They instigated a fight when they were told
to leave, and in the ensuing brawl, a partygoer known as “B” pummeled Gray, who later
admitted to police he felt “embarrassed” and “humiliated” when B stripped Gray of his
Raiders football jersey and ejected him from the party. Gray’s group fired gunshots in
the air once they escaped across the street and ran away.
              Gray’s opportunity for revenge arose a year later at another party in Corona
in October 2002. A friend called Gray from a “Sweet 16” birthday celebration to tell him
B was there. Gray and several “carloads” of accomplices who were also in their early
20’s met at a gas station near the party, where they heard Gray exclaim “he was excited
and ready to go” “fuck B up.” The group conspired to use deadly force if necessary, with
one member lifting his shirt to display a handgun all could see, while uttering loudly, “‘I
got the backup.’” When they departed for the party, Gray wore his hair in a ponytail, as
he admitted and other incidents showed was his style.
              The group assembled outside the party, but the birthday girl’s father and
host denied them entry, recounting at trial, “[T]hey just looked like a bad element. You
know, you just go with your gut feeling. They were not — they were not coming there to
have a good time.” The host stepped in front of Gray when Gray tried to walk past him,
and the host saw Gray’s ponytailed companion reach toward a gun the host believed Gray
had tucked into his back waistband, but Gray brushed the hand away and instead

                                             4
employed a ruse. He told the host his sister was inside the party and had to go home.
When the host retreated inside to have the disc jockey page the girl to no avail, Gray and
three companions jumped a fence into the home’s side yard, yelling “This is
motherfucking Hoover.” They muscled their way through a garage side door into the
party, and knocked B to the ground, but scattered back outside when the host and his
brother charged them.
              Someone activated the large garage door, which opened to reveal Gray and
two of his companions armed in front of the house and garage. Two witnesses placed
Gray’s brother Mario on a side walkway, and another noted Gray was squatting in front
of Mario and firing into the garage, and a third gunman stood across the street. Witnesses
heard multiple guns firing. An eyewitness identified Gray as one of the shooters. She
saw him lift up his white shirt and reach for a gun before she heard at least 10 shots.
Asked why she was certain in identifying Gray in a photo lineup and at trial, she
explained, “He’s light-skinned, he’s an attractive person that you can’t forget, he has nice
hair. So that’s someone that’s going to stand out.” Gray’s brother Mario also had “long,
beautiful hair,” which he wore in two ponytails, while Gray wore his in one. Witnesses
recognized the two were “related for sure.”
              When she heard gunshots, Kendayl Richburg ran from the garage to an
upstairs bedroom overlooking the front of the house. As she stood at the window looking
down, the gunman in the white shirt who had his hair in single ponytail aimed his gun at
her. Someone else in the room pulled her down to the floor as two bullets pierced the
window and one struck a television inside the room.
              Richburg and other witnesses later filtered down to the garage, where they
found Lee in a pool of blood. An autopsy revealed a single fatal bullet had struck him
just above and behind his right ear, exiting on the left side of his head. The examining
pathologist explained the bullet pierced both parietal lobes of the brain, which “usually”



                                              5
causes “instantaneous” death, but several witnesses saw Lee writhing in convulsions
before he died.
              Gray fled with his brother in a white Nissan Maxima, but stopped at a gas
station and called 911 because Mario had been struck by a bullet. The responding police
officer found a group of “uncooperative” young black men gathered around Mario on the
ground. The officer called for an ambulance and backup. He found blood on the front
passenger seat of the Maxima, but recovered no weapons. Gray wore a white t-shirt and
had his hair in a long, single ponytail, while Mario wore black pants and a black t-shirt.
Gray claimed they had been turned away from a party and as they were leaving, he heard
gunfire and learned his brother had been shot.
              In a police interview three weeks after Lee’s murder, Gray admitted he had
been at the party, but claimed he was a bystander in the garage when the fight began.
Then he admitted he and three others had jumped the fence and confronted B, whom one
of Gray’s friends struck first before gunfire erupted. Gray claimed the “two dads” broke
up the fight, but then he saw one of them firing a gun in a shootout with “like a pack of
guys” and a “Mexican guy.” Gray denied firing a gun and denied anyone in his group
had yelled his gang’s name during the confrontation. When the detectives told Gray they
knew of similar recent shootings in Rialto and at California State University, San
Bernardino (Cal State San Bernardino), Gray admitted he was familiar with those
incidents, stating, “You guys, are good.” Bullet casings recovered at those sites had been
fired from the same .40-caliber gun used in Lee’s murder, which was never recovered.
                                             II
                                      DISCUSSION
A.     Evidentiary Challenges
       1.     Substantial Evidence Supports the Murder Conspiracy Conviction
              Gray challenges the sufficiency of the evidence to support the jury’s
conclusion he conspired with his fellow gangmembers to commit murder. On appeal, we

                                             6
must view the record in the light most favorable to the judgment below. (People v. Elliot
(2005) 37 Cal. 4th 453, 466.) The test is whether a rational trier of fact could reach the
verdict on the evidence presented (People v. Johnson (1980) 26 Cal. 3d 557, 577), not
whether the appellate panel is persuaded the defendant is guilty beyond a reasonable
doubt. (People v. Crittenden (1994) 9 Cal. 4th 83, 139.) It is the jury’s exclusive
province to weigh the evidence, assess the credibility of the witnesses, and resolve
conflicts in the testimony. (People v. Sanchez (2003) 113 Cal. App. 4th 325, 330; see
People v. Stanley (1995) 10 Cal. 4th 764, 792 [same deferential standard of review applies
to circumstantial evidence].) The fact that circumstances can be reconciled with a
contrary finding does not warrant reversal of the judgment. (People v. Bean (1988) 46
Cal. 3d 919, 932-933.) Consequently, an appellant “bears an enormous burden” in
challenging the sufficiency of the evidence. (Sanchez, at p. 330.)
              A conspiracy consists of an agreement between two or more people to
commit an unlawful act, specific intent to commit the act, and overt action towards
committing the underlying offense. (People v. Vu (2006) 143 Cal. App. 4th 1009, 1024.
Circumstantial evidence may establish a conspiracy, which may “‘“be inferred from the
conduct, relationship, interests, and activities of the alleged conspirators before and
during the alleged conspiracy. [Citations.]”’” (People v. Herrera (2000) 83 Cal. App. 4th
46, 64.)
              Gray contends the evidence showed only that he and his cohort agreed to
beat up B, not to shoot him or kill anyone else. Gray asserts his accomplice’s display of a
gun at their meeting before the attack, coupled with the statement, “I got the backup” or
“I got you if anything goes down,” made sense only if the primary plot was to commit an
assault, not murder. In other words, the gun would not be a “backup” weapon if the
group’s intent was to kill B. Rather, it would be the centerpiece of their attack, yet when
Gray and his henchmen confronted B in the garage, they did not draw the weapon, but
only assaulted B according to their plan. According to Gray, a backup plan to kill or use

                                              7
deadly force if the group met resistance cannot form the basis of a conspiracy because it
is too contingent and remote to constitute the requisite intent for murder. Gray argues
such a plan amounts at most only to implied malice murder, rather than the express intent
to kill necessary for a murder conspiracy. (See People v. Swain (1996) 12 Cal. 4th 593,
601 [implied malice murder involves conscious disregard for life in intentionally
committing a dangerous act, while the express malice necessary for a murder conspiracy
requires an intent to kill].)
               As noted, however, we must view the evidence in the light most favorable
to the jury’s verdict, and a reasonable jury could conclude the evidence showed an
agreement with an express intent to kill — not merely to commit a dangerous act.
Specifically, the jury could conclude from the gang expert’s testimony and from evidence
of Gray’s involvement in prior shootings that if he or an accomplice had to resort to the
gun, it would not be merely to fire a warning shot or otherwise use it in a dangerous
fashion, but instead to intentionally kill victims to spread fear of defendant’s gang.
               The jury also reasonably could conclude the group’s murderous intent was
neither speculative, nor remote, but instead a definitive plan in the likely event of
resistance. Gray offers no authority supporting his position that a contingent plan to
commit an unlawful act may not form the basis for a conspiracy conviction when the plan
is implemented. Indeed, the journal article Gray cites actually supports his conspiracy
conviction with the following example: “[S]eparatists who declare their independence
from the United States and agree to use automatic weapons to defend their proclaimed
capitol against all invaders, for instance, are properly charged with conspiring to assault
federal agents, despite their lack of certainty that such agents would come in conflict with
their essentially defensive precautions.” (Broderick, Conditional Objectives of
Conspiracies (1985) 94 Yale L.J. 895, 899, internal quotations and footnotes omitted.) In
other words, an ostensibly defensive contingency plan to meet an attack or resistance
does not preclude a conspiracy conviction.

                                              8
                Gray’s claim makes little sense conceptually since a backup plan to commit
an unlawful act is still an agreement to commit an unlawful act, and the overt acts here
triggered the very contingency to implement the backup plan. Simply put, the evidence
showed that in assaulting B, Gray and his gang expected and planned for resistance,
otherwise there would be no need for the “backup” support of additional gang members
or a weapon. And in carrying out the assault, they met resistance as they expected.
Specifically, Gray was not able to inflict to his satisfaction the beating he envisioned for
B; instead, the party host frustrated their attack, rushed to B’s defense and spirited him
off to the kitchen without significant injuries. The jury reasonably could conclude the
gang’s “backup” planning for expected and likely resistance amounted to a criminal
conspiracy. Substantial evidence supports the conspiracy conviction.

       2.       No Error in Admitting Prior Similar Shootings
                Gray argues the trial court erred in admitting over his objection evidence he
committed two similar shootings shortly before the charged offense. He contends this
evidence demonstrated only a propensity to commit violent crimes, thereby violating
Evidence Code section 1101, subdivision (a). While evidence of prior conduct is
inadmissible to prove bad character or a criminal disposition (§ 1101, subd. (a)), the
conduct may be admissible on other issues, like the identity of the perpetrator of the
charged crimes, the existence of a common plan or scheme, or the intent with which the
perpetrator acted in the charged crimes (§ 1101, subd. (b)). To be admissible, the
charged and uncharged conduct must be sufficiently similar to support a rational
inference of identity, common plan, or intent. (People v. Ewoldt (1994) 7 Cal. 4th 380,
402–403 (Ewoldt).) The requisite degree of similarity varies according to the purpose of
the evidence.
                To prove identity, for example, the charged and uncharged offenses must
display a “‘pattern and characteristics . . . so unusual and distinctive as to be like a



                                               9
signature.’” (Ewoldt, supra, 7 Cal.4th at p. 403.) A common design or plan, in contrast,
requires only common features “indicat[ing] the existence of a plan rather than a series of
similar spontaneous acts, but the plan thus revealed need not be distinctive or unusual.”
(Ibid.) The issue of intent requires the least degree of similarity between charged and
uncharged crimes. (Id. at p. 402.) We review the trial court's ruling under the deferential
abuse of discretion standard. (People v. Scheid (1997) 16 Cal. 4th 1, 13.)
              Here, the prosecutor sought to introduce evidence of three other shootings
to prove Gray’s identity as a shooter in the current offense, and to prove his intent to kill
and intent to engage in criminal street gang activity. The trial court admitted evidence of
the first two shootings and excluded the third.
              The first shooting occurred in Rialto, California, two weeks before Lee was
shot and killed at the Corona party. In the Rialto shooting, a witness identified Gray
among several assailants as the gunman who initiated a shooting that wounded three
partygoers, Charles Barnett, Malycia Sewell, and Tyshon Harris in an unprovoked attack.
A second shooter, also with lighter skin than their compatriots, resembled the initial
shooter. Gray also matched the description of the initial shooter, who witnesses
estimated was 180 pounds and 5’5” tall and wore his hair in ponytails. Investigators
recovered bullet casings at the Rialto shooting that came from the same .40-caliber gun
used in Lee’s murder.
              A week after the Rialto shooting, on October 5, 2002, Norris Ellington and
Saeed Galloway drove to a hip-hop concert at Cal State San Bernardino. As Ellington
backed his truck into a parking space, he saw five to ten black males. One of the men
with lighter skin and hair in two long ponytails approached Ellington and ordered him to
“[g]et out of the truck and empty your pockets, homie.” Without warning, the man
suddenly started to shoot, wounding Ellington twice, who was also shot by a second man.
Galloway identified Gray in a photograph as “possibly the main shooter.” Ten



                                             10
.40-caliber bullet casings found at the scene matched those at the Rialto and Corona
shootings, all fired by the same gun.
              In a third incident, on November 1, 2002, Dan Cox was killed in a drive-by
shooting in Riverside. Witnesses described the assailants as “Mexican” in appearance.
The assailants drove away in a burgundy Chevy Lumina, and Gray’s parents owned a
burgundy Chevy Lumina at that time. Several .40-caliber bullet casings recovered at the
scene matched those at the other shooting locations. The trial court excluded the third
shooting and also excluded proffered evidence that a witness frequently saw Gray with
guns. The witness had testified at the earlier trial against Gray’s brother and other
codefendants in Lee’s shooting, and after the witness’s testimony several unidentified
assailants beat her and left her to find headless rats strewn at her doorstep. The trial court
excluded the evidence absent proof Gray had engineered the beating.
              The trial court explained its ruling on the Rialto and Cal State shootings as
follows: “The Court feels that the Rialto shooting qualifies as admissible 1101 (b)
evidence. And I will permit evidence of that shooting to come in under 1101 (b). [¶] I
recognize that all 1101 (b) evidence is prejudicial. For that matter, all incriminating
evidence is prejudicial to a criminal defendant. The question ultimately is whether or not
the prejudicial value outweighs the probative value. [¶] In this case, given the scenario
that was just described to me in terms of identifications, the Court feels that the probative
value of the Rialto shooting far outweighs the prejudice that is present. [¶] [Gray] was
identified as the shooter. The shell casings found match up to a gun that was used in the
Corona shooting, and is therefore more probative on the issue of identifying [Gray] as
one of the shooters.”
              The court observed, “The Cal State San Bernardino shooting is a little more
problematical for me. The identification, according to the brief here, at page 3, a witness
identified [Gray] as, quote, ‘possibly the main shooter,’ end quote. [¶] But what is
compelling is that, once again, the .40 caliber shell casings found at that crime scene were

                                             11
compared to the Corona and Rialto shootings and they matched. [¶] This, again, is
strong and powerful circumstantial evidence that [Gray] may have been one of the
shooters in Corona, and/or was certainly there at the Corona incident. Corroboration for
that, obviously, comes from the mouth of Mr. Brewer, the codefendant. [¶] . . . [¶] And
so the Court will rule that the Cal State San Bernardino shooting is admissible under
Evidence Code Section 1101 (b).”
              The court explained, however, that it would “not allow evidence of the
Riverside shooting 19 days later for a couple of reasons. One, I think at that point we are
starting to pile it on and it does become overly prejudicial. And two, based on the factual
summary of what happened in that incident, it’s just too speculative that [Gray] was
involved. All we have is a burgundy Chevy Lumina. And [Gray’s] parents apparently
owned such a vehicle. But either way, it’s just too prejudicial, so I will not allow
evidence of that incident under 1101 (b).”
              Gray contends the two prior shootings the trial court admitted were not
sufficiently similar on the issues of identity or intent to the charged offense, and therefore
amounted only to improper character or propensity evidence. The trial court did not err.
On close review of the record in this case, many details in the prior shootings were
strikingly similar to the charged offense, revealing a signature pattern in which Gray
acted as a triggerman in unprovoked group attacks. The same handgun was used in all
three shootings, in which a similar number of shots were fired: 11 in Rialto, 10 at Cal
State San Bernardino, and nine in Corona. The crimes were all committed in the Inland
Empire in a two-week time span by a large group, with two men of lighter complexion
and braided hair acting as the gunmen. As the Supreme Court has observed, while other
factors viewed individually may not be particularly distinctive, “in the aggregate, the
similarities become more meaningful, leading to the reasonable inference that defendant
was the person who committed all three crimes.” (People v. Medina (1995) 11 Cal. 4th
694, 748-749 (Medina).) The ballistics evidence is particularly compelling and “alone

                                             12
probably would have been sufficient to justify admission of the ‘other crimes’ evidence.”
(Ibid.)
              Gray points out that the ballistics evidence did not identify him as a
gunman even if he was among those present at a particular shooting, but as in Medina,
the evidence must be viewed in the aggregate. Here, the other shootings provided
compelling evidence of Gray’s signature role: in each, the man with his hair in ponytails
and a lighter complexion joined with another as gunmen in leading the attack. It was
particularly probative that an eyewitness identified Gray as the instigating shooter in the
first attack and “possibly the main shooter” at Cal State San Bernardino. In the charged
offense, Gray took a forefront shooting position outside the garage, and he and his
brother stood out with multiple identifying characteristics as the lighter-complexioned
gunmen with long hair in ponytails who “seemed to be the leaders.” The strong
resemblance among the incidents and the evidence of Gray’s active role in each was
sufficient for admissibility on the issue of the shooter’s identity.
              Gray suggests the evidence was more prejudicial than probative and
therefore the trial court erred in overruling his objection under Evidence Code
section 352 because the admission of other crimes evidence is inherently inflammatory
and required him to defend himself against three incidents instead of one. But the trial
court reasonably could conclude the prior offenses were highly probative to corroborate
Gray’s identity as a shooter, and therefore they were properly admitted. (See People v.
Karis (1988) 46 Cal. 3d 612, 638 [evidence “‘damaging’” to the defense is not the
“prejudic[e]” against which section 352 guards].)
              Gray also challenges the admissibility of the prior shootings on the question
of intent to kill, but the threshold for admissibility on intent is less than for identity. (See
Ewoldt, supra, 7 Cal.4th at p. 402 [intent requires “least degree” of similarity between
other crimes and charged offenses].) Gray insists that because a reasonable jury could
infer, as the prosecutor argued, an intent to kill from the multiple rounds fired in the

                                               13
charged offense, admitting the prior incidents on the issue of intent was cumulative and
erroneous. It does not appear Gray sought a trial court admonition to limit the admission
of the prior shootings to identity and not other purposes, apart from the trial court’s
standard instruction the jury was not to consider the evidence to prove Gray was a person
of bad character or had a disposition to commit crime. Nor does Gray dispute the prior
attacks and manner in which they were committed was relevant to show in both the
charged offense and priors a gang motive to instill fear in the community and to garner a
perverse degree of respect through acts of extreme violence.
              In any event, the trial court did not abuse its discretion in admitting the
prior shootings to prove intent. “To be admissible to show intent, ‘the prior conduct and
the charged offense need only be sufficiently similar to support the inference that [the]
defendant probably harbored the same intent in each instance.’ [Citations.]” (People v.
Cole (2004) 33 Cal. 4th 1158, 1194.) The prior shootings were probative of Gray’s intent
and noncumulative because they showed the act of spraying bullets into the garage was
not a random, unthinking reaction in the heat of an interrupted attempt to humiliate B.
Rather, it was another example in a pattern of conduct showing an intent to kill by firing
multiple rounds at close range in sudden attacks. The evidence illuminated the charged
offense to show that it was not a spontaneous or impulsive reaction, but a deliberate
murderous assault. The trial court did not err in admitting the evidence.

       3.     Witness’s Reference to an Unrelated Firearm Did Not Require Mistrial
              Gray argues the trial court erred in failing to declare a mistrial after the
gang expert referred during cross examination to a firearm police discovered in Gray’s
home. The prosecutor had agreed in discussions with defense counsel that the gun was
not relevant and excised references to the weapon from Gray’s police interview, but
neglected to caution the expert not to mention it. The expert disclosed the gun in a
colloquy with defense counsel concerning Gray’s criminal street gang involvement at the



                                             14
time of the charged offense in October 2002. Gray had admitted being a member of the
94 Hoovers criminal street gang in a police contact in July 2002, recorded in a Los
Angeles Police Department field interview card. Defense counsel attempted to elicit
whether any other evidence predating the shooting showed Gray’s gang membership.
              The exchange occurred as follows: [Q]: Let’s talk about prior to
October 2002. What’s [Gray’s] involvement with the gang? [¶] [A]: Prior to October?
[¶] [Q]: Yeah. [¶] [A]: From my knowledge, he was being violent, possession of
firearms. Those kinds of activities. [¶] [Q]: Prior to October 2002? [A]: Yes, sir.
[Q]: You’re basing that on the Rialto and the Cal State San Bernardino [shootings]? [¶]
[A]: I believe there was a firearm found in the house, as well, during a search warrant
[search]. [¶] [Q]: And that’s prior to October 2002? [¶] [A]: Well, no. The search
warrant was in November.”
              During the next recess, the trial court denied defense counsel’s mistrial
motion, and the court also concluded an admonition to the jury to disregard the gun
would only draw further attention to the weapon. Instead, at the close of evidence, the
trial court read to the jury a stipulation stating the gun was seized in the November 2002
execution of a search warrant at the home Gray lived in with his father and that forensic
analysis established the gun had not been used in the charged offense, nor in the Rialto or
Cal State San Bernardino shootings.
              “‘A mistrial should be granted if the court is apprised of prejudice that it
judges incurable by admonition or instruction. [Citation.] Whether a particular incident
is incurably prejudicial is by its nature a speculative matter, and the trial court is vested
with considerable discretion in ruling on mistrial motions.’ [Citation.]” (People v.
Ledesma (2006) 39 Cal. 4th 641, 683.) We review a trial court’s denial of mistrial motion
for abuse of discretion. (People v. Cowan (2010) 50 Cal. 4th 401, 459.)
              Gray argues a mistrial was necessary because admission of the gun found in
the house “tended to show that he was a violent man who knew how to use a gun,” and

                                              15
the jury would misuse the gun to conclude he was “much more likely to have been one of
the gunmen in the charged crimes.” He relies on cases explaining that “[e]vidence of
possession of a weapon not used in the crime charged against a defendant leads logically
only to an inference that defendant is the kind of person who surrounds himself with
deadly weapons — a fact of no relevant consequence to determination of the guilt or
innocence of the defendant.” (People v. Henderson (1976) 58 Cal. App. 3d 349, 360,
original italics); see also People v. Archer (2000) 82 Cal. App. 4th 1380, 1392 [reference
to knives found in defendant's home inadmissible without a showing one may have been
the murder weapon]; People v. Riser (1957) 47 Cal. 2d 566, 577 [evidence of other
weapons “tends to show, not that he committed the crime, but only that he is the sort of
person who carries deadly weapons”].)
              Given the admissible evidence of Gray’s participation as a gunman in the
Rialto and Cal State San Bernardino shootings, the stray reference in the gang expert’s
testimony did not require a mistrial. The shootings showed far more than mere
possession of a firearm, and it is therefore not reasonably probable the comparatively
bland gun reference prejudiced Gray. He suggests the fact the police discovered the gun
within just three weeks of the shooting was particularly prejudicial, but the stipulation
directed the jury to accept as a proven fact the seized gun had not been used in any of the
shootings. Moreover, the Rialto and Cal State San Bernardino shootings showed his
possession and criminal gun use within a similarly recent timeframe. Attacking the
credibility of eyewitness accounts, Gray contends the evidence he acted as a gunman at
either prior shooting was “thin,” and therefore evidence of the additional gun discovered
in his home was prejudicial. But as discussed, the prior shootings evidence was
admissible and it was for the jury to decide whether the evidence was credible. The trial
court did not err in denying a mistrial.




                                             16
B.     Instructional Challenges
       1.     The Gang Murder Special Circumstance Finding Must Be Reversed
              Gray contends we must set aside the gang murder special circumstance
finding because the trial court failed to instruct the jury on the issue. He is correct. The
error appears inadvertent given the trial court specifically asked whether the prosecutor
had included the pertinent instruction in his requested packet of instructions, and the
clerk’s transcript corroborates the prosecutor’s affirmative answer. But the transcript
does not reflect the trial court read the instruction to the jury (CALCRIM No. 736
[murder committed to further criminal street gang activity]), nor that the court gave the
instruction to the jury in written form.1
              The Attorney General suggests that omitting the instruction was harmless
error. Omitting a jury instruction does not rise to the level of structural error where the
“omission ‘neither wholly withdrew from jury consideration substantially all of the
elements . . . , nor so vitiated all of the jury’s findings as to effectively deny defendant[] a
jury trial altogether.’ [Citation.]” (People v. Mil (2012) 53 Cal. 4th 400, 415 (Mil).)
Here, the jury considered and resolved under other instructions several of the gang
murder special circumstance elements, including whether Gray intentionally killed the
victim and whether Gray actively participated in a criminal street gang at the time of the
offense. Consequently, omitting the instruction is not reversible per se as structural error.
              But as the high court explained: “where the defendant contested the
omitted element and raised evidence sufficient to support a contrary finding,” a reviewing
court “should not find the error harmless.” (Mil, supra, 53 Cal.4th at p. 417.) Put


       1       In relevant part, CALCRIM No. 736 provides: “To find this special
circumstance is true, the People must prove that: [¶] 1. The defendant intentionally
killed Daveon Lee; [¶] 2. At the time of the killing, the defendant was an active
participant in a criminal street gang; [¶] 3. The defendant knew that members of the gang
engage in or have engaged in a pattern of criminal gang activity; AND [¶] 4. The murder
was carried out to further the activities of the criminal street gang.” (Italics added.)

                                              17
another way, “instructional error is harmless ‘where a reviewing court concludes beyond
a reasonable doubt that the omitted element was uncontested and supported by
overwhelming evidence.” (Ibid.; e.g., People v. Odle (1988) 45 Cal. 3d 386, 415-416
[impossible to conclude the defendant did not know murder victim was a peace officer].)
              Here, whether Gray committed the murder to further his gang’s criminal
activities was a contested question for the jury to resolve. Omitting the gang murder
special circumstance instruction improperly removed this issue from the jury’s
consideration. Properly instructed, the jury reasonably could have concluded Gray killed
Lee incidentally in a personal vendetta against B, without giving thought to his gang’s
interests. Consequently, we cannot say beyond a reasonable doubt that omitting the
instruction was harmless.
              The Attorney General suggests without authority that the jury could have
located the omitted gang-purpose element based on language in the verdict form. The
Attorney General notes that the gang murder special circumstance verdict form included
the following language: “We, the jury in the above-entitled action, find true the special
circumstance alleged under count 1 of the amended information, to wit: that the
defendant, Lewis Gray, IV, did intentionally kill Daveon Lee while the defendant was an
active participant in a criminal street gang, and that the murder was carried out to further
the activities of the criminal street gang.” (Italics added.)
              The Attorney General contends that based on this language and “the totality
of the evidence presented, the balance of the jury instructions provided, the arguments to
the jury by counsel, [and] the jury’s other findings” under other instructions, the jury
determined that Gray committed the murder to further his gang’s criminal activities.
              This argument ignores the applicable reasonable doubt standard. (Mil,
supra, 53 Cal.4th at p. 417.) While other instructions required the jury to determine
whether Gray actively participated in his gang, none instructed the jury to resolve the
contested question whether Gray killed Lee for a gang purpose. There is no authority for

                                              18
instructing the jury on that essential question in a verdict form, which the trial court gave
to the foreperson to fill out, not the jury as a whole.
              The trial court did not direct the jury to view the verdict forms as substitute
or supplemental jury instructions, but instead simply stated: “You will be given verdict
forms. As soon as all jurors have agreed on a verdict, the foreperson must date and sign
the appropriate verdict forms and notify the deputy.” (Italics added.) A bare verdict
form is manifestly not the trial court’s instruction on a particular topic, but instead only a
means for the jury to communicate to the court its conclusion, assuming it has been
properly instructed. But the trial court provided no instruction on the essential gang-
murder question here. Nor do the arguments of counsel suffice, since the trial court
directs the jury to follow the court’s instructions, and we therefore presume the jury looks
to the trial court and not to counsel for instructions on the questions it must resolve.
(People v. Clair (1992) 2 Cal. 4th 629, 662-663.) In sum, in the absence of any
instruction on the gang murder special circumstance, the jury’s true finding on that
circumstance must be reversed.

2.     The Trial Court’s Oral Modification of the “Kill Zone” Instruction Does Not
       Require Reversal of the Attempted Voluntary Manslaughter Conviction
              Gray argues the trial court erroneously answered a jury question concerning
the “kill zone” concept in the court’s attempted murder instruction (CALCRIM No. 600),
and thereby violated his constitutional right to due process and a jury trial under correct
legal instructions. The Attorney General argues the issue is moot because the jury
acquitted Gray of attempted murder. But Gray’s conviction was based on a theory of
attempted murder mitigated to attempted voluntary manslaughter by a sudden quarrel or
heat of passion (CALCRIM No. 603) or by unreasonable self-defense (CALCRIM
No. 604). Therefore we will address the issue.
              The Attorney General also argues Gray forfeited this instructional challenge
by failing to object to the trial court’s proposed answer or to claim error and seek


                                              19
reinstruction after the trial court answered the jury’s question. But the argument is not
forfeited because the trial court framed its answer as a “modification to the instructions
you have,” and errors in the instructions may affect the defendant’s substantial rights
(§ 1259), requiring no objection for appellate review (e.g., People v. Hillhouse (2002)
27 Cal. 4th 469, 503). We find no reversible error here, however, because when read
together, the trial court’s oral and written instructions correctly stated the law.
              The issue arose in relation to the “kill zone” instruction the trial court gave
the jury on the attempted murder charge. As the Supreme Court has explained, “[A]
shooter may be convicted of multiple counts of attempted murder on a ‘kill zone’ theory
where the evidence establishes that the shooter used lethal force designed and intended to
kill everyone in an area around the targeted victim (i.e., the ‘kill zone’) as the means of
accomplishing the killing of that victim. Under such circumstances, a rational jury could
conclude beyond a reasonable doubt that the shooter intended to kill not only his targeted
victim, but also all others he knew were in the zone of fatal harm.” (People v. Smith
(2005) 37 Cal. 4th 733, 745-746.)
              The high court has provided other illustrations of the “kill zone” concept:
“For example, if a person placed a bomb on a commercial airplane intending to kill a
primary target, but also ensuring the death of all the passengers, the person could be
convicted [under the kill zone theory] of the attempted murder of all the passengers, and
not only the primary target.” (People v. Stone (2009) 46 Cal. 4th 131, 137 (Stone).) The
court has also cautioned, however, that the “‘kill zone’ theory ‘is not a legal doctrine
requiring special jury instructions. . . . Rather, it is simply a reasonable inference the jury
may draw in a given case: a primary intent to kill a specific target does not rule out a
concurrent intent to kill others.’ [Citation.]” (Ibid., quoting People v. Bland (2002)
28 Cal. 4th 313, 331, fn. 6.) Accordingly, “[i]t is . . . impossible for a trial court to
commit error, much less prejudicial error, by declining to give a kill zone instruction.”
(People v. McCloud (2012) 211 Cal. App. 4th 788, 803, second italics added.)

                                               20
              Here, during deliberations, the foreperson sent the trial court the following
note: “In the final paragraph of Instruction 600 ‘Attempted Murder’ it reads[:] ‘In order
to convict the defendant of the attempted murder of Kendayl Richburg, the People must
prove that the defendant either intended to kill her or intended to kill everyone within the
kill zone.’ Our questions are what/where is the kill zone? The entire house or just [the]
upstairs window? What is meant by everyone? Were the People charged w/ proving that
the defendant intended to kill 100+ people? Finally, is the charge to be read as Kendayl
Richburg OR everyone as opposed to Kendayl AND everyone? Or anyone? Would it be
possible to hear the closing arguments once more?”
              The trial court convened the jurors and counsel in the courtroom, and
answered the jury’s questions as follows: “Good morning, ladies and gentlemen. I got
your note. Sorry for the delay. We needed to gather up everyone, and we are all now
convened. [¶] The question you have asked is a very good one. Because this is a
concept that is relatively new in the law, this concept of the, quote, unquote, ‘kill zone.’
[¶] For years, it has long been held in California that the concept of transferred intent,
which you’re familiar with, with respect to the murder count, did not apply to attempted
murder. But in recent years, this concept of the kill zone has been developed and it
applies specifically to the area of homicide, and most specifically to attempted murder,
and the law is continually evolving in that area. And I’m going to give you kind of a
modification to the instruction that you have. And this modification of what I’m about to
read to you is language from a California Supreme Court decision. And the Supreme
Court is the ultimate decisionmaker in terms of legal issues in California.”
              The trial court continued: “And so to — what you have in the instruction I
already gave you, consider this: [¶] ‘As indicated, the transferred intent — the concept
of transferred intent does not apply to attempted murder but still permits a person who
shoots at a group of people to be punished for the actions toward everyone in the group
even if that person primarily targeted only one of them.’ [¶] Now, the second part of

                                             21
your question is just what constitutes a kill zone. Thus far, the courts have not given us a
definition of what constitutes a kill zone. It could be a very small area; it could be a very
large area. But the definition I am gonna [sic] give you I think is based kind of on reason
and logic. It’s anything in the vicinity of the area in which the shots are being fired at a
potential target.”
              The trial court went further and added: “So it could include, for your
question, the window. It could include the garage. It could include anywhere in the
house where shots were actually fired. You heard testimony that there were bullet holes
or bullet strikes in the garage. You’re aware that there was testimony that a bullet went
through the window upstairs on the second floor, and there were shots just basically all
over the place. So I think you can just generally consider the ‘kill zone,’ quote, unquote,
to be anything in the immediate vicinity there where the shots were fired.” (Italics
added.)
              When the trial court asked the jury if its response clarified the jury’s
questions, two jurors spoke up in the following manner: “TJ12: You wanted to clarify
the ‘and/or’? [¶] TJ03: As far as Kendayl Richburg. It says, “[For attempted murder,
the People must prove that the defendant intended to kill her] ‘Or everyone.’ [Italics
added.] And we wanted to know what that means by ‘Everyone.[’] Everyone or
anyone[?]”
              The court explained in a continuing dialogue with the jury: “Anyone —
her or anyone within the kill zone. Anyone and/or everyone. [¶] TJ03: So we should
read that ‘everyone’ to be ‘anyone’? Or should we read it to be [defendant intended to
kill] ‘everyone’ [in the kill zone]? [¶] TJ09: And/or everyone. [¶] The Court: And/or
everyone. Read it that way. [¶] TJ08: That’s what I was — everyone or anyone? [¶]
The Court: Anyone and/or everyone.” The court also explained the attorneys’ closing
arguments would not be read back to the jury because “[w]hat the attorneys say is not
evidence,” and the jury broke for lunch before resuming deliberations.

                                             22
              Gray contends the trial court’s oral “kill zone” instruction erroneously
substituted an intent to kill “anyone” for “everyone.” Gray argues “[t]he ‘kill zone’
doctrine, which is an application of concurrent specific intent to kill, requires the intent to
kill everyone, not just anyone, within the kill zone.” Gray seems to suggest that even if
the jury concluded Gray only intended to kill B or the host and specifically did not intend
to kill other potential targets, the trial court’s use of the word anyone meant Gray was
guilty of attempted murder not only of his intended targets but anyone near them. The
Supreme Court has observed, however, that “[i]n context, a jury hearing about the intent
to kill anyone within the kill zone would probably interpret it as meaning the intent to kill
any person who happens to be in the kill zone, i.e., everyone in the kill zone.” (Stone,
supra, 46 Cal.4th at p. 138, fn. 3.)
              Gray argues the trial court’s oral modification of the attempted murder jury
instruction was erroneous because it defined “kill zone” in a manner that necessarily
included the upstairs bedroom, thereby usurping the jury’s role to determine factual
issues. In other words, it was for the jury to determine the scope of the physical zone of
danger Gray created in allegedly attempting to kill B or the party host who ejected him
and his cohort. Gray is correct that the jury must resolve factual conflicts, not the court.
Trial courts must tread carefully in answering jury questions and the safest course is often
simply to refer the jury to the instructions already given if they are correct. (People v.
Beardslee (1991) 53 Cal. 3d 68, 96-97 [court must weigh reiterating instructions against
hazards of striking out on its own].) Here, however, the trial court left for the jury the
dispositive question of whether Gray intended to kill the potential victims in the kill zone.
As explained in People v. Pham (2011) 192 Cal. App. 4th 552, 559: “The question —
which is a factual one for the jury to decide — is whether, based on the particular
evidence in the case, it can be inferred that defendant had the concurrent intent to kill not
only his intended target but others in the target’s vicinity.”



                                              23
              Gray does not suggest the initial standard kill zone instruction (CALCRIM
No. 600) the trial court furnished to the jury was erroneous. But he seems to assume that
in defining the kill zone in its oral remarks to include the bedroom because “shots were
fired” there, the trial court determined the issue of Gray’s intent posed in the written
instruction. Not so.
              As the Supreme Court explained in Stone, the kill zone theory recognizes
the jury may infer the defendant harbors a concurrent intent to kill not just targeted
persons, but also those in a zone of harm near those targeted. (Stone, supra, 46 Cal.4th at
p. 137.) Accordingly, the trial court’s written instruction based on CALCRIM No. 600
properly instructed the jury: “A person may intend to kill a specific victim or victims and
at the same time intend to kill everyone in a particular zone of harm or ‘kill zone.’ In
order to convict the defendant of the attempted murder of Kendayl Richburg, the People
must prove that the defendant either intended to kill her or intended to kill everyone
within the kill zone.” (Italics added.)
              The trial court’s oral remarks did not contravene the written instruction or
interfere with the jury’s role in determining guilt. While the court’s remarks necessarily
included the upstairs bedroom in the so-called kill zone by defining that zone “to be
anything in the immediate vicinity where the shots were fired,” we must assume the jury
correlated the oral and written instructions. (People v. Martin (2000) 78 Cal. App. 4th
1107, 1111 [reviewing court must presume “‘“jurors are intelligent persons, capable of
understanding and correlating all jury instructions which are given’’”].) Accordingly,
while the court’s oral remarks informed the jury the bedroom fell within the kill zone, it
still remained for the jury to determine whether “the defendant … intended to kill
everyone within the kill zone.” (CALCRIM No. 600, italics added.) Thus, the core
question in CALCRIM No. 600 of ascertaining Gray’s intent properly remained for the
jury to decide.



                                             24
              Gray suggests that in defining “kill zone” in a manner to necessarily
include the bedroom, the trial court essentially determined Gray intended to kill everyone
in that zone, and implicitly communicated that determination to the jury. But reference to
a “kill zone” in the court’s instructions did not relieve the jury of determining whether
Gray harbored the specific intent to kill everyone in that zone. Rather, the trial court’s
oral and written instructions correlated together asked the jury to determine whether the
defendant “intended to kill” those “within the kill zone.” (CALCRIM No. 600, italics
added.) Consequently, the trial court’s oral instruction left to the jury the crucial task of
determining whether Gray intended kill those in the kill zone, whatever its boundaries.
Gray’s instructional challenge therefore fails.

3.     No Sua Sponte Duty to Instruct on Multi-Gang Nexus in this Case
              In supplemental briefing, Gray contends the trial court erred in failing to
instruct the jury sua sponte that it must find a collaborative or organizational nexus
between gangs before relying on one of the gang’s actions to support the predicate acts
and primary activities necessary to constitute a criminal street gang. Gang allegations
(e.g., §§ 186.22, subd. (b); 190.2, subd. (a)(22); 12022.53, subd. (e)) apply only where a
gang qualifies as a “criminal street gang” (§ 186.22, subd. (f)) based on its “primary
activities” (ibid.) and on predicate acts that constitute a “pattern of criminal gang
activity” (ibid.). In a case arising after Gray’s trial, the Supreme Court is currently
considering whether evidence of a collaborative or organizational nexus is required
before multiple subsets of the Norteños gang can be treated as a whole for the purpose of
determining whether the subsets or whole constitute a criminal street gang within the
meaning of section 186.22, subdivision (f). (People v. Prunty (2013) 214 Cal. App. 4th
1110, review granted June 26, 2013, S210234.)
              Here, the prosecution’s gang expert provided a brief epidemiology of a
subset of Los Angeles gangs when he explained the Westside Hoover Crips split off from



                                              25
the Westside Crips in the mid-1970's, soon dropped “Westside” and became known as
the Hoover Crips, and later created further “subsets along Hoover Avenue.” These
subsets “primarily went on blocks where people were living. They started down at 52nd
Street and called themselves 5 Deuce, for 5-2, 5 Deuce Hoover Crips. . . . [¶] Then they
went all the way up to 112 Street, which is called 11 Deuce Criminals,” and in between
those streets, among eight Hoover subsets, Gray’s subset was known variously as the “94
Blocc,” “9-4,” the “9-4 set,” and the “94 Hoover Criminals Gang.”
              The expert explained that by the mid-1990's, the Hoover Crips developed
rivalries with both the Bloods and Crips criminal street gangs, and therefore generally
dropped “Crip” from their gang name and became known as the Hoover Criminals.” The
9-4 set alone included 86 documented members. A sampling of gang paraphernalia
recovered in Gray’s bedroom included a shoebox bearing Hoover graffiti stating “One
Nation Hoova Gr94ver [sic]” and identifying all eight subsets of the Hoover Criminals
gang. As noted, evidence showed Gray and his cohort yelled, “This is motherfucking
Hoover,” as they jumped the fence to enter the garage and begin their attack.
              The expert acknowledged that the two predicate murders on which the
prosecution relied to establish a pattern of criminal gang activity were not committed by
94 Hoover set members. Rather, the female perpetrator “was an active member of the
112th, or 11-Deuce. And Mr. Greer was 10-7 Hoover.”
              Gray’s challenge fails, however, because he stipulated these two murders
constituted predicate acts satisfying the requisite pattern of criminal gang activity.
Accordingly, the trial court’s jury instruction reflected Gray’s stipulation to the requisite
gang predicate offenses, as follows: “A pattern of criminal gang activity, as used here,
means: [¶] 1. The commission of murder by Antonio Lamar Greer on October 24, 2000
[See stipulation]; and the commission of murder by Kiera Sheree Newsome on April 16,
2001 [See stipulation].” (Original brackets and italics.)



                                             26
              Gray now argues on appeal that the stipulation was “binding only as to the
truth of the convictions” and was “merely ‘admissible’ for purposes of proving that
94 Hoovers was a criminal street gang.” Consequently, he asserts the trial court should
have instructed the jury to determine whether the admitted evidence established a
collaborative or organizational nexus among the Hoover subsets that would allow the jury
to consider these murders in determining whether Gray’s 94 Hoovers itself met the
statutory requirements for a criminal street gang. The record, however, demonstrates
Gray stipulated the two murders constituted the necessary predicate acts to satisfy the
pattern element of a criminal street gang. Gray may not disavow his stipulation on
appeal, and therefore his challenge fails. Additionally, he does not provide any
explanation concerning his challenge regarding 94 Hoover’s primary activities, which the
evidence amply showed included murder, attempted murder, robbery, and assault with a
deadly weapon. (See People v. Vy (2004) 122 Cal. App. 4th 1209, 1225-1226 [current
offenses substantiate gang’s primary activities].) His primary activities challenge is
therefore forfeited.

C.     Verdict and Sentencing Challenges
       1.     Delayed Polling of All Jurors Does Not Require Mistrial
              Gray argues we must reverse the jury’s prior murder special circumstance
finding (see § 190.2, subd. (a)(2) [prescribing death sentence or LWOP if “defendant was
convicted previously of murder in the first or second degree”]) because the trial court
failed to accept the jury’s initial “not true” finding. According to Gray, the trial court
erroneously rejected the “not true” finding instead of recording it immediately, coercively
directed the jury to return to the jury room to continue deliberating, and mistakenly
polled the jury on their first “not true” finding only after the jury returned with its second
verdict.




                                              27
              The record shows, however, that the trial court upon receiving the jury’s
initial verdict effectively polled the foreperson immediately by asking her to read the
jury’s verdict, and properly sent the jury back to the jury room when the foreperson
responded, “Oh yeah. We want the other one.” The trial court may poll the jury to
determine whether the verdict form reflects the jury’s verdict, and under section 1163, if
“any one [juror] answer[s] in the negative, the jury must be sent out for further
deliberation.” (Italics added.) That is what happened here when the foreperson declared
the form she submitted to the trial court did not accurately reflect the jury’s verdict, and
the trial court therefore did not err in sending the jury back to the jury room.
              People v. Carbajal (2013) 56 Cal. 4th 521, 530 (Carbajal) recently
summarized the “detail[ed] . . . procedures that trial courts must follow in receiving a jury
verdict.” Specifically, section 1147 provides that “[w]hen the jury have agreed upon
their verdict, they must be conducted into court by the officer having them in charge.”
Section 1149 provides that “[w]hen the jury appear[s] they must be asked by the Court, or
Clerk, whether they have agreed upon their verdict, and if the foreman answers in the
affirmative, they must, on being required, declare the same.” (Italics added.) And
section 1161 specifies that “when there is a verdict of acquittal, the Court cannot require
the jury to reconsider it,” while in contrast, “[w]hen there is a verdict of conviction, in
which it appears to the Court that the jury have mistaken the law, the Court may explain
the reason for that opinion and direct the jury to reconsider their verdict, and if, after the
reconsideration, they return the same verdict, it must be entered[.]”
              Section 1163, however, provides that even as to apparent acquittals,
“[w]hen a verdict is rendered, and before it is recorded, the jury may be polled, at the
request of either party, in which case they must be severally asked whether it is their
verdict, and if any one answer in the negative, the jury must be sent out for further
deliberation.” And section 1164, subdivision (a), similarly provides that “[w]hen the
verdict given is receivable by the court, the clerk shall record it in full upon the minutes,

                                              28
and if requested by any party shall read it to the jury, and inquire of them whether it is
their verdict. If any juror disagrees, the fact shall be entered upon the minutes and the
jury again sent out; but if no disagreement is expressed, the verdict is complete . . . .”
              As Carbajal explained, “These provisions are intended to reduce the
likelihood of a trial court unduly, even if inadvertently, influencing the jury to reach a
particular outcome. [Citations.] The mechanical, prescriptive character of the process
for eliciting and receiving a jury verdict reflects the Legislature’s judgment that the risk
of jury coercion outweighs the risk of jury error. The procedural requirements set forth in
the statutory scheme apply regardless of whether a reviewing court can discern that there
was no actual coercion of the jury by the trial court.” (Carbajal, supra, 56 Cal.4th at
p. 531.)
              Carbajal also clarified that while “there is case law permitting a trial court
to clarify an ‘ambiguous’ verdict,” that is limited to instances where the verdict is
“unintelligible,” for example where the jury finds the defendant both guilty and not guilty
“on the same count.” (Carbajal, supra, 56 Cal.4th at p. 532, original italics.) Thus, the
trial court “may seek clarification where a jury finds the defendant guilty of a greater
offense but not guilty of a lesser included offense” because in such circumstances “it [i]s
not possible to understand whether the jury had actually convicted or acquitted the
defendant of the specified counts.” (Ibid.) But other instances of “[m]ere inconsistency”
or ambiguity in a verdict “do[] not provide a valid reason for courts to reject a jury
verdict.” (Ibid.) Here, Gray’s challenge does not arise from an inconsistency or
ambiguity in the jury’s initial verdict, but rather in the manner the trial court received the
verdict and polled the jury.
              Specifically, in the bifurcated proceeding on the prior murder conviction
special circumstance, the jury heard evidence of Gray’s earlier conviction in 2006 for
first degree murder, consisting of Department of Corrections and Rehabilitation case
records that included Gray’s fingerprints and the testimony of a fingerprint examiner

                                              29
opining that Gray’s fingerprints matched those in the case records reflecting his earlier
conviction. The jury retired to deliberate on the prior murder special circumstance
allegation, and within a half hour notified the court through the bailiff that it had reached
a verdict. The following colloquy occurred: “The Court: Good morning, once again.
[¶] The jury has returned. [¶] Madam foreperson, if you will hand the verdict forms to
the deputy. [¶] Thank you. [¶] The Deputy: You’re welcome. [¶] The Court:
Superior Court of California, County of Riverside. People of the — [¶] If you will
return that. [¶] Did you take a look at that to see if you — read that carefully. [¶] TJ12:
Oh, yeah. We want the other one. [¶] The Court: Is it back in the — [¶] TJ12: Yeah.
[¶] The Court: — jury room? [¶] Why don’t — let’s send them back there. All right.
[¶] TJ12: Thank you. [¶] The Court: You should all go.”
                In this exchange, the trial court received the jury’s verdict and immediately
asked the foreperson to read the verdict, which the court returned to her to do so. When
the foreperson alerted the court, “We want the other one,” the court did not poll any other
jurors at that time to confirm the foreperson’s statement she gave the court the wrong
verdict form.
                The court and the parties discussed the issue when the jury returned to the
jury room. Gray’s attorney asked, “What happened,” and the court explained that “they
signed the not true form.” Counsel asked, “Shouldn’t you then have taken the verdict,”
and the court responded, “Well, if I had — and the verdict doesn’t become final until I
poll them it would be clear that they would all say, no, this is not our verdict. [¶] I will
address it with them when they come back. You are right, I probably should have read
the verdict. But it was pretty clear to me that they made a mistake. And one reason for
that is because the verdict forms, as printed, are confusing. They are hard to — in fact, I
had to read it twice. Initially I thought they both said the same thing. It took me the
second reading to realize that it didn’t. I will address it on the record with them.”



                                              30
              Gray’s counsel expressed concern that in “handing it back to them, it is
implied or said that they made a mistake, and in so perhaps commenting on what you
think the verdict should be. Assuming it — maybe it was a mistake, maybe not. I don’t
know.” The court answered: “All right. I think what I am going to do is note that the
verdict form that was originally handed to me indicated that they found the allegation not
true. And I will ask each juror individually if I had read that verdict to them on the
record, then polled them individually as to whether that represented his or her individual
verdict — if I had done so, would that have been your verdict? And I think that’s all I
can do at this point. [¶] After I do that, or now, if you want — do you want to make a
motion for a mistrial?” Counsel moved for a mistrial just as the clerk announced the
jury’s return to the courtroom. It is not clear exactly how long the jurors had been absent,
but they had notified the bailiff at 11:17 a.m. of their initial verdict, and after the
foreperson’s colloquy with the trial court and their return to the jury room, they had
completed the second verdict form by 11:24 a.m.
              Upon the jury’s return, the trial court directed the foreperson to hand the
verdict forms to the deputy, noted the “initial verdict form” had stated the jury found the
special circumstance allegation untrue, and clarified that in “turning it back to you,” the
court did not intend to “give[] you the impression that I was trying to dictate to you a
specific verdict. That was not my intention at all. [¶] My intention was simply to
inquire if in fact that did represent the jury’s verdict.” The trial court then recited the
initial verdict form it had received from the foreperson, and polled each juror whether it
represented his or her “individual finding and verdict,” and each juror answered, “No.”
The court asked the foreperson, “Am I safe in assuming that you signed that form by
mistake,” and the foreperson answered, “Correct.” The trial court next recited the new
verdict form returned by the jury, and polled each juror whether it represented his or her
individual finding, and each juror answered, “Yes.” The court ordered “that verdict
recorded as read.” (Italics added.)

                                               31
               Relying on People v. Guerra (2009) 176 Cal. App. 4th 933 (Guerra), Gray
contends the trial court erred in failing to declare a mistrial on the prior murder special
circumstance because the court essentially coerced the jury to reconsider its “not true”
finding when it handed the verdict back to the foreperson. We disagree. The
circumstances in Guerra are dissimilar and do not control the outcome here.
              There, “the trial court impermissibly invited the jury to ‘reconsider’ its not
true findings and allowed the jury to deliberate anew. This was in excess of the court’s
authority.” (Guerra, supra, 176 Cal.App.4th at p. 944.) In Guerra, the trial court
confronted and attempted to resolve an inconsistency in the jury’s verdict: the jury
convicted the defendant of seven counts of sex offenses against his daughter and an
eighth count involving another child, but found untrue an enhancement allegation that the
defendant had committed offenses against more than one victim. (Id. at p. 936.) As
noted, Carbajal later explained that a “[m]ere inconsistency” does not warrant trial court
intervention in the “‘black box’” of jury decisionmaking. (Carbajal, supra, 56 Cal.4th at
pp. 532, 533.) But in Guerra, the trial court parsed the discrepancy for the jury and
overstepped its bounds. The court countermanded the jurors, explaining their analysis
was faulty when they concluded the multiple victim enhancement did not apply because
the defendant did not molest the two victims simultaneously.
              As the Court of Appeal in Guerra observed, “Given the formality of the
setting of a superior court, over which the trial judge presides in a commanding display of
authority, and in light of the jurors’ respectful and deferential tone toward the trial court
as everyone discussed the inconsistent verdict, it is possible to interpret the court’s
invitation to reconsider the findings as something akin to an order from the jurors’
perspective. . . . So it is no surprise that when the court asked, ‘would you like to go back
into the jury room to discuss that?’ the jury foreperson, without, as far as this record
discloses, asking any other juror for an opinion, immediately replied, “Yes, sir. We
misunderstood.” (Guerra, supra, 176 Cal.App.4th at pp. 943-944.) Guerra explained:

                                              32
“To protect defendant’s right under section 1161 that ‘when there is a verdict of acquittal,
the Court cannot require the jury to reconsider it,’ while also protecting defendant’s right
under the same statute not to be convicted of molesting the second victim if the jury had
intended to find him not guilty on that count, the trial court should have granted the
prosecutor’s request to poll the jurors. (See § 1163.)” (Guerra, at p. 944.)
              Here, the trial court did not intrude on the jury’s decisionmaking or
otherwise violate the prophylactic statutory procedures for receiving and recording the
jury’s verdict. Gray discerns a coercive effect in the trial court’s act of returning the
verdict to the foreperson to “read that carefully,” but we cannot agree where the statutory
framework itself calls for the jury to “declare” its verdict. (§ 1149.) Section 1149
provides: “Manner of Taking Verdict: When the jury appear[s] they must be asked by
the Court, or Clerk, whether they have agreed upon their verdict, and if the foreman
answers in the affirmative, they must, on being required, declare the same.” The trial
court therefore reasonably could require the foreperson to read the verdict aloud, or re-
read it silently before declaring it. If in doing so, the foreperson discovers the verdict
form does not reflect the jury’s intention, there is no violation if the foreperson or the
court or clerk as the jury’s designee does not immediately declare the verdict. Failing to
read aloud or declare the contents of a verdict form in these circumstances does not block
or thwart the jury’s intent, but instead effectuates it.
              By asking the foreperson to read the jury’s verdict, whether aloud or
silently, the trial court in practical effect polled the foreperson to see if the verdict form
reflected the jury’s actual intent. The trial court did not poll the remainder of the jury
until after the jury reconvened in the courtroom, but the court could not earlier poll the
jury on a verdict the foreperson declined to announce. Even assuming, as defense
counsel later suggested, the court could have announced the contents of the initial verdict
form and polled all the members of the jury to verify the foreperson’s conclusion it was
incorrect, failing to do so was harmless. It was harmless because in ascertaining whether

                                               33
the verdict form reflects the jury’s verdict, if “any one [juror] answer[s] in the negative,
the jury must be sent out for further deliberation.” (§ 1163, italics added.)
               In sum, the trial court need not record instantaneously the jury’s verdict
when the jurors return to the courtroom, but instead may determine whether the verdict
form is accurate. (§§ 1163; 1164, subd. (a).) The trial court properly required the
foreperson to read the verdict form in the course of declaring the verdict or before it was
declared (§ 1149), and when the foreperson stated that the form did not reflect the jury’s
verdict (“We want the other one”), the court did not err in excusing the jury to fix the
form to accurately state its verdict. No mistrial was required, and Gray’s challenge
therefore fails.

       2.      Gun Enhancement
               Gray’s gun enhancement challenge rests on the fact section 12022.53’s
mandatory 25-years-to-life firearm enhancement applies not only to personal discharge of
a firearm causing great bodily injury or death (§ 12022.53, subd. (d)), but also to a
principal who participated in the offense for the benefit of a criminal street gang (id.,
subd. (e)(1)). Under this provision, the enhancement applies even if Gray was not
personally a shooter. Gray claims the firearm enhancement must be stricken here
because section 654 bars multiple punishment for the same active gang participation
conduct that underlies both the gun enhancement and the gang murder special
circumstance defined in section 190.22, subd. (a)(22). In the alternative, he argues
section 12022.53 by its terms precludes additional or enhanced punishment beyond the
firearm enhancement for conduct committed to benefit a criminal street gang. In other
words, he asserts the true finding on the firearm enhancement renders the jury’s gang
murder special circumstance finding inoperative and toothless. Gray’s claims have no
merit but, in any event, reversal of the gang murder special circumstance moots Gray’s
claims.



                                             34
              Specifically, given our reversal of the gang murder special circumstance,
Gray’s punishment is enhanced for his underlying gang participation based only on the
firearm enhancement and not under the gang murder special circumstance. Therefore,
section 654’s bar against double punishment does not apply. Nor does the provision for a
single, 25-years-to-life gang enhancement under section 12022.53 in any way preclude
the LWOP term the trial court imposed. The mandatory LWOP term was independently
grounded in the jury’s prior murder special circumstance finding (§ 190.2, subd. (a)(2)),
and therefore is unaffected by reversal of the gang murder special circumstance.
              Even assuming Gray’s challenges were not moot, they fail on the merits.
Section 654 provides, “An act or omission that is punishable in different ways by
different provisions of law shall be punished under the provision that provides for the
longest potential term of imprisonment, but in no case shall the act or omission be
punished under more than one provision.” (§ 654, subd. (a).) Section 654 articulates a
public policy to prevent double punishment for the same criminal act or objective, despite
the commission of separate crimes. (People v. Pena (1992) 7 Cal. App. 4th 1294, 1311.)
              But the Legislature may refine state public policy and define the contours
of its application. (See, e.g., In re Marriage of Tavares (2007) 151 Cal. App. 4th 620, 628
[“The Legislature declares state public policy, not the courts”].) The Legislature
provided in section 12022.53, subdivision (d), that the 25-years-to-life enhancement shall
apply “[n]otwithstanding any other provision of law.” Based on this and similar language
throughout the statute, the Supreme Court in People v. Palacios (2007) 41 Cal. 4th 720,
723 (Palacios), determined “the sentence enhancement provisions of Penal Code
section 12022.53 are not limited by the multiple punishment prohibition of section 654.”
The high court was “persuaded that, in enacting section 12022.53, the Legislature made
clear that it intended to create a sentencing scheme unfettered by section 654.” (Palacios,
at pp. 727-728.) Consequently, section 654 does not apply and any limitation must arise
from within section 12022.53 itself.

                                            35
              Gray relies on section 12022.53, subdivision (e)(2), which bars imposition
of an additional gang enhancement under “Chapter 11 (commencing with Section 186.20)
of Title 7 of Part 1” unless the defendant “personally used or personally discharged a
firearm in the commission of the offense.” Gray argues the gang special circumstance
should be considered an enhancement within the meaning of section 12022.53,
subdivision (e)(2), because it results in an increased penalty (LWOP or death) based on
commission of the murder for a gang purpose. Gray relies on the Supreme Court’s
general observation in People v. Brookfield (2009) 47 Cal. 4th 583, 593 (Brookfield),
where the court noted, “It appears that the Legislature’s use of the term ‘enhancement’ in
section 12022.53(e)(2) was intended to refer broadly to any greater term of imprisonment
for a crime that, as here, is committed to benefit a criminal street gang.”
              Brookfield is inapposite because it did not involve a gang murder special
circumstance, but rather the enhanced prison term prescribed under section 186.22,
subdivision (b)(4)(B), for the gang-related offense of shooting at an inhabited dwelling.
In any event, by its plain terms, the exclusion for additional gang punishment that Gray
relies on in section 12022.53, subdivision (e)(2), does not apply. As noted, it bars
imposition of an additional gang enhancement under “Chapter 11 (commencing with
Section 186.20) of Title 7 of Part 1” unless the defendant “personally used or personally
discharged a firearm in the commission of the offense.” But the gang special
circumstance is defined in section 190.2, subdivision (a)(22), not under section 186.22 or
any other provision contained in chapter 11 of title 7 in part 1 of the Penal Code. Rather,
section 190.2 and its special circumstance provisions for gang slayings (id., subd. (a)(22))
and multiple murders (id., subd. (a)(2)) falls within chapter 1 of title 8 of part 1 of the
same code. Gray’s challenge therefore fails.




                                              36
       3.      Attempted Voluntary Manslaughter Sentence
               Gray correctly observes that because the trial court did not specify whether
it imposed the five-year, six-month sentence on count 3 for attempted voluntary
manslaughter as a consecutive or concurrent sentence, it is by statutory default imposed
concurrently (§ 669). Because the abstract of judgment did not indicate whether the
sentence was consecutive or concurrent, we will direct the trial court to amend it
accordingly.
               Gray also correctly observes that because the trial court did not specify
whether his sentence in this case was to be served consecutively or concurrently to the
sentence for his prior murder conviction, the sentences are concurrent. The Attorney
General suggests we remand for resentencing because the trial court may not have
understood it could run the sentences consecutively. The trial court noted: “I should
address one more thing: He’s currently doing . . . I believe he was sentenced to 50 years
to life out of the Los Angeles case. [¶] . . . [¶] It’s the Court’s intention — well, this
LWOP[] sentence, I believe, supersedes that. I think the — I don’t know if this court has
the authority to order — in fact, I don’t think I do — that the L.A. case be served
consecutively, but again, the Court will just simply note for the record that he is doing
50 to life out of Los Angeles County.” The court earlier had observed, “I wonder if
somebody down the line — somebody’s going to find a way to serve a consecutive term
to life without parole, but we’ll leave that for someone higher on the pay scale than me.”
The court made the comment in imposing the mandatory consecutive firearm
enhancement, but it suggests the court regarded as superfluous any additional consecutive
term beyond the LWOP term. Accordingly, a new sentencing hearing to have the court
consider running Gray’s LWOP term in this case and his Los Angeles 50-years-to-life
term consecutively would be superfluous. Remand is therefore precluded as an
unnecessary, idle gesture.



                                              37
              Gray and the Attorney General agree the abstract of judgment should be
corrected to reflect that the trial court imposed the upper-term sentence for attempted
voluntary manslaughter, not the middle term.
                                             III
                                      DISPOSITION
              The true finding on the gang murder special circumstance allegation is
reversed, and in all other respects, the judgment is affirmed. The trial court is directed to
amend the abstract of judgment to reflect the trial court imposed a concurrent sentence
and the upper term on the attempted voluntary manslaughter conviction in count 3. The
trial court shall prepare a corrected abstract of judgment and forward it to the Department
of Corrections and Rehabilitation.




                                                   ARONSON, J.

WE CONCUR:



O’LEARY, P.J.



THOMPSON, J.




                                             38